Citation Nr: 1141953	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  04-10 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain with mild to minimal broad-based disc bulge at L4-5 and L5-S1.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before a Veterans Law Judge in July 2009 at a hearing conducted at the RO.  A transcript of the hearing is of record.  The Veterans Law Judge who conducted the July 2009 hearing is no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.717, the Veteran was offered the opportunity to testify at another hearing.  See December 2010 letter.  The Veteran responded in December 2010 that he does not wish to have another hearing.  As such, the Board will proceed based on the evidence of record.

Procedural History

In a November 2009 decision, the Board denied the Veteran's claim for an increased evaluation for his lumbar spine disability, and remanded the claim for TDIU for additional development.  The Veteran then appealed the Board's November 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2010 order, the Court granted a Joint Motion for Remand (Joint Motion), vacating the portion of the November 2009 decision which denied the Veteran's claim for an increased evaluation, and remanding the issue to the Board for further consideration.  The Veteran's claims are once again before the Board for appellate consideration.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, however, for the reasons discussed below, the Veteran's claims must again be remanded.

Pursuant to the November 2009 remand, the Veteran was provided a VA examination in June 2010 to determine the impact of the Veteran's service-connected disabilities on his employability.  However, following the June 2010 VA examination, which also addressed the Veteran's service-connected lumbar spine disability, no supplemental statement of the case (SSOC) was issued.  Applicable VA regulations require that pertinent evidence must be reviewed by the Agency of Original Jurisdiction (AOJ) for preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Thus, the Board must remand this appeal so that the RO may review this evidence and, if the claim remains denied, include such evidence in a SSOC.  Id.

Further, in May 2010, the Veteran submitted additional medical records and a completed VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  The Veteran did not waive consideration of that evidence by the RO.  On remand, that evidence must be considered and addressed in an SSOC.  38 C.F.R. §§ 19.37, 20.1304.  

With respect to the Veteran's claim for TDIU, the Board notes the June 2010 VA examiner offered an opinion that, due to the severity of the Veteran's left knee and lumbar spine disabilities, "it would be unreasonable to expect the [V]eteran to either secure or maintain substantially gainful employment at this time."  The Veteran is currently in receipt of a combined disability evaluation of 50 percent and, therefore, does not meet the minimum schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Consideration of an award of TDIU must take into account whether TDIU is warranted on an extraschedular basis.  However, the Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  Given the evidence of record and the provisions of 38 C.F.R. § 4.16(b), the Board finds that, on remand, the AOJ should submit the Veteran's claim to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

1. Review the evidence associated with the claims folder since the February 2009 SSOC and readjudicate the issues of increased rating for lumbosacral strain and TDIU, including, referral of the TDIU claim to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue should be provided.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims of an increased evaluation for a lumbar spine disorder and TDIU based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



